Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.        This Office Action responds to the Application filed on 10/30/2020.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1 and 12-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doczy (U.S. Pub. No. 2021/0265674 A1).

As per claim 1, Doczy discloses:
 	A method for determining a state of health of an electric battery pack, the battery pack comprising a plurality of battery cells (See Figure 1, i.e. UCell1 … uCelln), the method comprising the steps of: 
measuring the cell voltage of each individual battery cell of the plurality of battery cells (See Para [0044]-[0047], i.e. measured individual cell voltages uCell1…Ucelln); and 
analyzing each measured battery cell voltage to determine the state of health of the corresponding battery cell (See Para [0012], i.e. determining…degraded state, Para [0046]-[0050], See Para [0074], i.e. detecting inhomogenous cell performance, Para [0082], i.e. identify weakly performing individual cells among a plurality of battery cells –[prior art analyze the battery based on the voltage to determine degradation is considered as the analyzing as cited above]).

As per claim 12, Doczy discloses all of the features of claim 1 as discloses above wherein Doczy also discloses wherein analyzing each measured battery cell voltage comprises: identifying a battery cell corresponding to the lowest measured battery cell voltage of the plurality of battery cells; determining whether the battery cell corresponding to the lowest measured battery cell voltage has an output voltage that remains below a predetermined threshold voltage for a time duration greater than a predetermined threshold time duration (See Para [0010]-[0011], i.e. minimum cell voltage…time window of 100 ms, See Para [0045]-[0047], See Para [0064]-[0067]); and performing a third action if the battery cell corresponding to the lowest measured battery cell voltage has an output voltage that remains below the predetermined threshold voltage for a time duration greater than the predetermined threshold time duration (See Para [0010]-[0011], i.e. minimum cell voltage…time window of 100 ms, See Para [0045]-[0047], See Para [0064]-[0067] –[if is not limiting limitations within the claims, therefore prior determine of minimum cell voltage within time window is considered as the analyzing as cited above]]).

As per claim 13, Doczy discloses all of the features of claim 12 as discloses above wherein Doczy also discloses wherein the third action comprises analyzing the battery cell voltage of a battery cell adjacent to the battery cell corresponding to the lowest measured battery cell voltage to determine if the adjacent battery cell is showing indications of cell droop (See Para [0010]-[0011], i.e. minimum cell voltage…time window of 100 ms, See Para [0045]-[0047], See Para [0064]-[0067], See Para [0012], i.e. determining…degraded state, Para [0046]-[0050], See Para [0074], i.e. detecting inhomogenous cell performance, Para [0082], i.e. identify weakly performing individual cells among a plurality of battery cells).

As per claim 14, Doczy discloses all of the features of claim 12 as discloses above wherein Doczy also discloses wherein the third action comprises comparing a battery pack temperature, a rate of rise of the battery pack temperature, a battery cell temperature, a rate of rise of the battery cell temperature, a battery pack pressure, and/or a rate of rise of the battery pack pressure to a predetermined threshold value (See Para [0061]-[0067], i.e. determine …cell temperatues).

As per claim 15, Doczy discloses all of the features of claim 12 as discloses above wherein Doczy also discloses wherein the third action comprises activating a warning signal (See Para [0049]-[0050], i.e. signal…diagnoser).


As per claim 16, Doczy discloses all of the features of claim 1 as discloses above wherein Doczy also discloses wherein analyzing each measured battery cell voltage comprises: estimating a battery cell resistance value during constant charging or discharging conditions using a rolling average algorithm, a Kalman filter, or a recursive least square algorithm, and performing a fourth action if the estimated battery cell resistance value exceeds a predetermined threshold (See Para [0035]- [0036], i.e. discharging resistance ratio, See Para [0047], See Para [0078]).

As per claim 17, Doczy discloses all of the features of claim 16 as discloses above wherein Doczy also discloses wherein the fourth action comprises setting a diagnostic indicator (See Para [0040]- [0041], i.e. signal fail, See Para [0049]-[0050], i.e. signal…diagnoser).

As per claim 18, Doczy discloses all of the features of claim 16 as discloses above wherein Doczy also discloses wherein the fourth action comprises derating maximum power delivered from the battery (See Para [0078], i.e. predict power ability of the system –[prior art degraded battery, would reduce the battery power output]).

As per claim 19, Doczy discloses all of the features of claim 16 as discloses above wherein Doczy also discloses wherein the fourth action comprises calculating a reduced value of remaining energy available from the battery (See Para [0078], i.e. ageing status…described by the capacity…battery).


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doczy (U.S. Pub. No. 2021/0265674 A1) in view of Nagai et al. (U.S. Pub. 2021/0231745 A1).

As per claim 20, Doczy discloses all of the features of claim 16 as discloses above.
Doczy does not discloses: wherein the fourth action comprises reducing an allowable charging rate of the battery compared to a charging rate that is allowed for a battery having no cells with an estimated battery cell resistance value exceeding the predetermined threshold.
However, Nagai discloses: wherein the fourth action comprises reducing an allowable charging rate of the battery compared to a charging rate that is allowed for a battery having no cells with an estimated battery cell resistance value exceeding the predetermined threshold (See Para [0069]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective filing date of the invention to incorporate the teaching of Nagai into 

the teaching of Doczy because it would suppress battery from being further degrdaded 

(See Para [0069]).

Allowable Subject Matter
7.	Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach the limitations of claim 2, where claims 3-11 depend directly and/or indirectly from.

Conclusion 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHA T NGUYEN/           Primary Examiner, Art Unit 2851